Appeal from order of disposition, Family Court, New York *616County (Susan K. Knipps, J.), entered on or about October 2, 2007, which, upon a fact-finding of permanent neglect, terminated respondent mother’s parental rights and transferred custody and guardianship of the subject child to petitioner for the purpose of adoption, held in abeyance, assigned counsel’s application to withdraw granted, and Steven Feinman, Esq., 19 Court Plaza, suite 201, White Plains, NY 10601, telephone No. (914) 949-8214, assigned as new counsel to prosecute this appeal.
Upon review of the record, we conclude that there are nonfrivolous issues to be raised on this appeal (see Anders v California, 386 US 738, 744 [1967]) and that therefore new counsel must be assigned (see Matter of Jennifer R. v Michael C., 41 AD3d 270 [2007]). We note, without expressing an opinion as to the ultimate disposition of any of these issues, that they include whether the inability of the court to assign counsel when the mother appeared to contest the permanent neglect petition deprived her of her statutory and constitutional right to counsel (see Matter of Isaiah H., 61 AD3d 1372 [2009]; Matter of James R., 238 AD2d 962 [1997]), whether subsequently assigned counsel provided ineffective assistance, and whether a suspended judgment should have been granted. Concur—Gonzalez, P.J., Mazzarelli, Buckley, Renwick and Abdus-Salaam, JJ.